ELLIS, Judge.
For the reasons set forth in Central Louisiana Electric Company, Inc. v. Leonards, La.App., 65 So.2d 631, the judgment is amended by denying any claim for damages to adjoining property.
It is further ordered, adjudged and decreed that the award of the District Court of $160 per acre, or a total of $283.20, be and the same is affirmed.
It is further ordered, adjudged and decreed that the plaintiff pay all costs in the court below, the defendant to pay the costs of this appeal.
As amended the judgment is affirmed.